Citation Nr: 0212562	
Decision Date: 09/20/02    Archive Date: 09/26/02	

DOCKET NO.  00-14 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for 
lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that reduced the evaluation for the 
veteran's lumbar disc disease from 60 percent to 40 percent.  
The veteran, who had active service from August 1969 to 
September 1972, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A rating decision dated in August 1994 increased the 
evaluation for the veteran's lumbar disc disease from 
40 percent to 60 percent.

3.  A rating decision dated in July 1999 proposed to reduce 
the evaluation for the veteran's back disability from 
60 percent to 40 percent, and a rating decision dated in 
October 1999 reduced the evaluation from 60 percent to 
40 percent effective January 1, 2000.

4.  VA examinations performed in February 1996, March 1998 
and June 1999 demonstrate sustained material improvement in 
the veteran's lumbar disc disease.

5.  The veteran's lumbar disc disease is not shown to be 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

6.  The veteran's lumbar disc disease is productive of no 
more than severe impairment with recurring attacks with 
intermittent relief.


CONCLUSION OF LAW

The requirements for restoration of the 60 percent evaluation 
for lumbar disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans' 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist the claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify a claimant 
and representative of any information and evidence needed to 
substantiate and complete a claim.  Collectively, the July 
and October 1999 rating decisions, the Statement of the Case 
and the Supplemental Statement of the Case issued in 
connection with the appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reason his claim was denied.  In addition, at the hearing 
before the Board in February 2002, the appellant, his 
representative and the undersigned discussed the evidence 
that would aid in substantiating his claim.  The veteran 
indicated that he had relevant private and VA medical records 
that he would submit following the hearing, and indeed 
additional evidence was received from the veteran in April 
2002.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
it appears that with the submission of additional records by 
the veteran to the Board in April 2002 that all relevant 
private and VA medical records are now associated with the 
claims file.  In addition, the veteran has been afforded VA 
examinations in connection with the decision to reduce the 
evaluation for his service-connected disability.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review, and thus the evidentiary record before the 
Board appears complete.  As the record is complete, the 
obligation under the VCAA for the VA to advise a claimant as 
to the division of responsibilities between the VA and the 
claimant in obtaining evidence is effectively moot.  See 
Quartiuccio v. Principi, 16 Vet. App. 183, 187 (2002) ("Both 
the statute, 38 U.S.C. § 5103(a) and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  Accordingly, the Board finds that the VA has 
done everything reasonably necessary to assist the veteran 
and that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

Historically, a rating decision dated in January 1973 granted 
service connection for degenerative arthritis of the spine 
and assigned a 10 percent evaluation based on a review of 
service medical records and the report of a VA examination.  
A rating decision dated in January 1974 increased the 
evaluation for the veteran's back disability from 10 to 
20 percent and recharacterized the disability as lumbosacral 
strain with degenerative arthritis.  A rating decision dated 
in April 1992 further increased the evaluation to 40 percent 
and recharacterized the disability as severe low back pain 
secondary to degenerative disc disease, herniated disc at L3-
L4-L5. A rating decision dated in August 1994 increased the 
evaluation for the veteran's disability, characterized as 
lumbar disc disease from 40 percent to 60 percent.  The 
60 percent evaluation remained in effect until reduced by the 
October 1999 rating decision to 40 percent, effective January 
1, 2000.

The VA examination performed in April 1994, which provided 
the basis for increasing the evaluation for the veteran's 
back disability from 40 to 60 percent, shows the veteran 
reported that he wore a back brace at times and he used a 
cane in order to get around.  He reported that he had 
problems with pain with heavy use, prolonged sitting, 
standing and with weather changes, as well as with coughing 
and sneezing.  Physical examination disclosed the veteran had 
some difficulty rising from a chair and in ambulating with 
use of a cane.  Examination of the spine disclosed no obvious 
deformity.  There was hypersensitivity to touch and pain with 
pelvic rotation and axle compression.  Forward flexion was 
performed to 40 degrees, extension to neutral, and the 
veteran would not bend or rotate.  The veteran was noted to 
have difficulty raising onto his toes and heels.  Straight 
leg raising was negative.  Reflexes were one plus and 
strength and sensation were symmetric.  The diagnosis 
following the examination was residual injury to the 
lumbosacral spine with degenerative disc disease.  

A VA neurological examination also performed in 1994 
indicates that on examination the veteran stood with 
difficulty using his arms and canes to get out of the chair.  
Propulsion and balance were moderately impaired, and the 
veteran leaned heavily to the right with a cane in his right 
hand on toes and heels.  There was weakness bilaterally.  The 
veteran was unable to stand on his toes or heels because of 
leg weakness and back pain.  Range of motion of the lower 
back was flexion from 0 to 20 degrees, extension from 0 to 30 
degrees, left and right rotation from 0 to 15 degrees.  There 
was flattening of the lordotic lumbar curve and there was 
tenderness and muscle spasm of the lower thoracic lumbar 
muscles.  There was rather marked hypesthesia of the left 
lower extremity from the hip down.  Patellar reflexes were 
absent bilaterally and Achilles reflexes were bilaterally 
hypoactive to one plus.  The diagnosis following the 
examination was lumbar disc disease with marked limitation of 
motion of the lower back, weakness of the lower extremity, 
muscle spasm and tenderness of the paravertebral muscles and 
decreased position sense.  

A report of a VA examination performed in February 1996 shows 
the veteran reported that he had experienced chronic back 
pain problems since service that was gradually getting worse 
with time.  He reported that the pain radiated into his left 
leg down to his heel and there was occasional numbness, 
tingling and paresthesias.  Physical examination disclosed 
the veteran had some difficulty rising from his chair.  There 
was tenderness, soreness and pain to palpation across the 
lumbar spine.  Forward flexion was to 55 degrees and 
extension, bending and rotating was to 20 degrees.  The 
veteran could raise onto his toes and heels holding on for 
support.  Straight leg raising while in the seated position 
was negative.  Reflexes were 1 plus to 2 plus and equal at 
the knees and ankles.  Strength was equal.  There was some 
decreased sensation over the dorsal and lateral aspects of 
the left foot.  Following the examination the diagnosis was 
lumbar disc disease, which the examiner indicated may affect 
his employability.

A report of a VA examination performed in March 1998 showed 
the veteran reported that he experienced pain in his lower 
back even when sitting, especially after 15 minutes.  
Prolonged standing caused back pain and when turning the 
wrong way the veteran reported experiencing shooting pains in 
his left or right leg.  On physical examination the veteran 
was noted to ambulate with the use of a cane.  He was unable 
to squat fully and had to hold onto something to arise.  
Lumbar spine showed no obvious deformity.  The paravertebral 
muscles had minimal tenderness.  Forward flexion was from 0 
to 55 degrees, backward extension to 0 degrees, lateroflexion 
from 0 to 20 degrees, and rotation was from 0 to 25 degrees.  
There was objective evidence on pain with motion.  Straight 
leg raising tests were negative, and there were no 
paresthesias, and reflexes were normal.  The diagnosis 
following the examination was degenerative lumbar disc 
disease.

Private medical records dated between April 1998 and January 
1999 include a record dated in December 1998 which recorded 
final diagnoses of right sacroiliac joint strain, muscle 
spasm and right lumbar radiculopathy.  A record dated in 
January 1999 showed a diagnosis of right sciatica/lumbar 
radiculopathy.  A letter from Bradley K. Weiner, M.D., dated 
in January 1999 reflects that the veteran had a long-term 
history of back pain that had become significantly worse over 
the past year.  On physical examination straight leg raising 
was negative and motor and sensory functions were intact, 
although on occasion the veteran described some numbness in 
both legs in a nondermatomal distribution.  Deep tendon 
reflexes were also noted to be intact.

A report of a VA examination performed in June 1999 shows the 
veteran reported that he has experienced persistent problems 
with his back since a service injury.  He indicated that he 
had pain, soreness and tenderness in the back, as well as 
stiffness and fatigability.  He indicated that he experienced 
symptomatology in his legs that was worse on the right side, 
including numbness, tingling and paresthesias.  It was 
indicated that the veteran wore a back brace and utilized a 
cane to get around.  He was noted to be functioning as a 
painter, painting frames, and that he was able to perform 
normal daily activities with some difficulties.  Weather 
changes, prolonged sitting and standing all bothered and 
aggravated his symptomatology.  He indicated that it was more 
of a chronic problem rather than specific flare-ups.  On 
physical examination the veteran was noted to ambulate with a 
cane.  Examination of the spine disclosed tenderness, 
soreness and pain to palpation, along with muscle soreness 
and muscle tightness on the right and left side of the lower 
back, that was worse on the right side.  There was no 
increased kyphosis or scoliosis identified.  The veteran 
would only forward flex to 30 degrees with pain.  Bending and 
rotation was to 20 degrees with pain.  There was sciatic 
notch tenderness on the right leg.  He was able to raise on 
one of his toes and heels holding on for support.  Straight 
leg raising was negative.  There were no neurologic 
abnormalities noted.  The diagnosis was residuals of an 
injury of the lumbar spine with degenerative disc disease.  

A report of a VA examination performed in October 2000 shows 
that on examination the veteran was noted to ambulate 
independently but used a cane for assistance.  Examination of 
the back did not show any increased kyphosis or scoliosis.  
There was minimal tenderness in the back.  Forward flexion 
was to 70 degrees and limited by pain, bending and rotation 
were to 30 degrees and limited by pain.  The veteran was able 
to raise onto his toes and onto his heels holding on for 
support.  The diagnosis following the examination was lumbar 
disc disease.

A VA neurological examination performed in November 2000 
shows that the veteran was able to walk on both toes and 
heels but was uncomfortable when walking on his toes.  The 
examiner indicated that those findings suggested that the 
veteran had minimal radicular pain, if any.  Six back 
movements performed while standing were all limited because 
of low back pain except for rotation to the right.  Straight 
leg raising was positive bilaterally at 45 degrees, which 
produced low back pain.  Lasegue's test was positive on the 
left, suggesting the veteran had radicular pain.  There was 
lumbar spine tenderness to compression.  Deep tendon reflexes 
were two plus throughout the lower extremity.  Motor 
evaluation in the lower extremities showed strength was 5/5 
in all major movements, including six foot and toe movements.  
Sensory examination showed that two-point discrimination, 
vibratory and position sense, were all normal in he lower 
extremities.  The pertinent diagnosis following the 
examination was degenerative disc disease of the lumbosacral 
spine with evidence of minimal left radiculopathy.

The veteran presented testimony at a hearing before a member 
of the Board at the RO in February 2002 in support of his 
contention that his back disability had not improved and that 
his disability evaluation should not have been reduced.  The 
veteran testified as to the symptomatology he experienced and 
the treatment he received for his back.  The veteran related 
the functional limitations produced by his back disability 
and the impairment of his earning capacity.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ratings.  

Cases affected by a change of medical findings or diagnosis 
should be handled so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  

At this point, the Board observes that prior to reducing the 
veteran's service-connected disability, the VA must comply 
with the provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. 
§ 3.150(e), (h).  The veteran has not contended that his 
reduction was procedurally deficient, and the Board's review 
of the record indicates that all notification requirements 
appear to have been satisfied.  In this regard, the veteran 
was notified of the July 1999 proposal to reduce his 
disability evaluation from 40 percent to 60 percent and 
afforded a period of 60 days to submit additional evidence or 
to request a hearing.  The veteran was also notified of the 
actual reduction of his disability evaluation effectuated by 
the October 1999 rating decision, effective as of January 1, 
2000.

The veteran's back disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under that 
Diagnostic Code, a 60 percent evaluation is for assignment 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation is for assignment for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  

Based on this record, the Board finds that there has been 
sustained material improvement since 1994 when the evaluation 
for the veteran's back disability was increased from 40 to 60 
percent.  This improvement is demonstrated in VA examinations 
performed in February 1996, March 1998 and finally in June 
1999.  All of these examinations demonstrate some decrease in 
neurological symptomatology and improvement in the range of 
motion of the veteran's back over the findings reported at 
the time of the 1994 rating decision.  In this regard, at the 
time of the VA neurological examination in 1994 the veteran 
was noted to have marked limitation of motion with forward 
flexion to 20 degrees, extension to 30 degrees and left and 
right rotation to 15 degrees.  There was leg weakness and 
back pain, as well as tenderness and muscle spasm of the 
lower thoracic-lumbar and lumbar-sacral paravertebral 
muscles.  There was rather marked hypesthesias of the left 
lower extremity and patellar reflexes were bilaterally absent 
and Achilles reflexes hypoactive to one plus. 

When the clinical findings of the 1994 examinations are 
compared with the findings of the March 1998 examination, it 
is apparent that the symptomatology demonstrated on 
examination had improved.  Forward flexion was performed to 
55 degrees, lateroflexion to 20 degrees, and rotation to 25 
degrees.  While there was objective evidence of pain on 
motion, there was no muscle spasm or paresthesias and 
reflexes were described as normal.  Similarly, the June 1999 
examination was remarkable in that the examiner identified no 
neurologic abnormalities.  While motion was significantly 
decreased, there was no indication of muscle spasm or 
weakness of the extremities due to the veteran's back 
disability.

Based on the findings of the 1998 and 1999 VA examinations, 
the RO reviewed the veteran's disability evaluation and 
determined that the examinations had demonstrated improvement 
such that the criteria for a 60 percent evaluation were no 
longer met.  The Board agrees.  While the veteran clearly has 
a severe back disability, as evidenced by significant 
limitation of motion, neurological findings have improved 
over the 1994 VA examination and there is currently no 
indication of the presence of muscle spasms, absent ankle 
jerk or significant neurological findings appropriate to the 
site of the diseased discs.  Therefore, the Board finds that 
the requirements for a reduction of the disability evaluation 
assigned for the veteran's lumbar disc disease have been met 
and that the currently assigned 40 percent evaluation is 
appropriate.


ORDER

Restoration of the previously assigned 60 percent evaluation 
for lumbar disc disease is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

